PER CURIAM.
Petitioner Michael Canady seeks a writ of prohibition prohibiting respondent, the Honorable Thomas Johnson, from presiding over petitioner’s trial on charges of first degree murder and possession of marijuana.
Petitioner brought a motion to disqualify respondent pursuant to Rule 3.230, Florida Rules of Criminal Procedure. Rule 3.230(d) provides in pertinent part:
*984(d) The judge presiding shall examine the motion and supporting affidavits to disqualify him for prejudice to determine their legal sufficiency only, but shall not pass on the truth of the facts alleged nor adjudicate the question of disqualification. If the motion and affidavits are legally sufficient, the presiding judge shall enter an order disqualifying himself and proceed no further therein.
We have examined the motions and supporting affidavits and conclude that the combined allegations contained within these documents meet the test of legal sufficiency and therefore the trial judge should have disqualified himself and proceeded no further in this case. See Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981); Bundy v. Rudd, 366 So.2d 440 (Fla.1978); and Livingston v. State, 441 So.2d 1083 (Fla.1983).
We grant and issue the writ of prohibition and direct the respondent judge to recuse himself in this matter. We further instruct the chief judge of the Circuit Court for the Fifteenth Judicial Circuit to cause this case to be reassigned for trial.
PROHIBITION GRANTED.
DELL and WALDEN, JJ., concur.
GLICKSTEIN, J., concurs with opinion.